Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Response to Arguments
In communications filed on 1/25/2021, claims 1, 2, 4, 6-10, and 12-15 are presented for examination. Claims 1, 6, and 9 are independent. 
New claims:  12-15.
Rejection of claims under 35 U.S.C. 112 are withdrawn in view of the amendments.
The Application is given priority to June 5, 2017.
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments to the claims have been fully considered, but they are not persuasive and they fail to overcome the rejection.
In response/reply, the Examiner highlights “Applicant's arguments filed on 1/25/2021 (the “Response”) have been fully considered but they are not persuasive. In response to applicant's argument, the Examiner highlights, MPEP 2145: Consideration of Applicant’s Rebuttal Arguments, 
A.    Impermissible Hindsight
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s 
Hence, one of ordinary skill in the art, at the time of the Applicant's invention (or filing), would have recognized the teachings in the references to modify the base reference, and the motivation to do so which is detailed below as well as under the 35 U.S.C. 103 response (Yamamoto: Paragraphs 0192, 0190, 0165, 0022, 0015, 0014, 0004 provides for reducing costs and application of beacon techniques in Industrial Security & Infrastructure (gas, water, electricity etc.); Corbalis: Paragraph 0005, 0077, 0109 provides for cost-effective and low-power use of tags; Katz: Column 3, lines 45-55 provide for low cost and high popularity; Melton: Column 14, lines 1-16 provide for low cost and improved performance by reducing false security alarms; Lee: Paragraphs 0007 and 0089 provide for low cost in the utilization and manufacturing of bluetooth based beacon devices; Skillermark: Paragraph 0002 provides for low cost of Bluetooth Low Energy (BLE) beacon). Hence, the Applicant’s arguments are not persuasive.
The Examiner highlights that one of ordinary skill in the art would utilize Yamamoto, Melton, Lee, Skillermark, Katz and Corbalis’ s ‘Beacon Signaling Techniques’—some of which is widely used in Bluetooth Technology and Industrial Security Applications (gas, power, water etc.) and it is well-known to one of ordinary skill in the art for its cost advantage. The Applicant points out to a singular aspect of the intended use of beacon technology of Yamamoto, Melton, Lee, Skillermark, Katz and Corbalis and the Examiner highlights the clear and obvious concept of beacon signal techniques that one of ordinary skill in the art would use to reduce costs, improve performance time (i.e. decrease performance latencies) and improve security for various (Yamamoto: Paragraphs 0192, 0190, 0165, 0022, 0015, 0014, 0004 provides for reducing costs and application of beacon techniques in Industrial Security & Infrastructure (gas, water, electricity etc.); Corbalis: Paragraph 0005, 0077, 0109 provides for cost-effective and low-power use of tags; Katz: Column 3, lines 45-55 provide for low cost and high popularity; Melton: Column 14, lines 1-16 provide for low cost and improved performance by reducing false security alarms; Lee: Paragraphs 0007 and 0089 provide for low cost in the utilization and manufacturing of bluetooth based beacon devices; Skillermark: Paragraph 0002 provides for low cost of Bluetooth Low Energy (BLE) beacon). 
Given these cost advantages of utilizing beacon techniques as widely employed in Bluetooth Technology and Widely used Industrial Application of Beacons in Gas, Electric and Water Supply Industries which also includes the aspect of Industrial Security—one of ordinary skill in the art would be aware of the techniques taught by Yamamoto, Melton, Lee, Skillermark, Katz and Corbalis in order to improve security, cost and overall performance to gain a competitive advantage as well as maintain awareness and compliance with current industrial trends and standards for beacon signal techniques. One of ordinary skill in the art would not limit themselves to the intended use but rather utilize the beacon signal techniques as taught by these references for every possible application in order to improve security, execution speed (performance) and also capitalize on the cost benefits of the underlying technology. Thus, the ubiquitousness of beacon signal techniques and its obvious cost advantages would motivate a person of ordinary skill in the art to combine the references and render the claims obvious. Hence 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-10, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US Patent Publication No. 20120057620 A1; hereinafter Yamamoto) in view of Melton et al (US Patent 6844816 B1; hereinafter, Melton) in view of Lee et al (US Patent Publication No. 20170223615 A1; hereinafter Lee) in view of Katz et al (US Patent 7693216 B1; hereinafter Katz) in view of Skillermark et al (US Patent Publication No. 20170223604 A1; hereinafter Skillermark).
Regarding claim 1, Yamamoto teaches: 
A wireless communication system comprising: a beacon device (Yamamoto: Abstract and Paragraph 0001 provides for a radio communication system; Paragraph 0012 provides for a radio communication device (beacon device) which transmits the beacon signal and it is called “beacon transmission terminal”; Also see paragraph 0019 and Figure 2, element 30A for Master Radio Terminal which also corresponds to the Beacon Device); 
and an information processing terminal that is capable of wirelessly communicating with the beacon device (Yamamoto: Paragraphs 0001 provide for the radio communication device (information processing terminal) which receives the beacon signal is “beacon reception terminal”; Also see paragraphs 0073, 0019 and Figure 3, element 40A—where “Relay Radio Terminals/Slave Radio Terminals/Beacon Reception Radio Communication Device” and Slave Radio Terminal—all of which corresponds to Information Processing Terminal);
wherein the beacon device includes a first communication circuit for transmitting a beacon signal to the information processing terminal in accordance with a predetermined transmission interval pattern (Yamamoto: Paragraph 0016-0018 provides for the communication control unit which controls an operation of the radio communication unit to transmit the first beacon signal in a preset timing pattern P1 (predetermined transmission interval pattern));  
(Yamamoto: Figure 3, elements 412 and 413 provides for the second communication circuit; Paragraph 0019 provides for the master radio terminal transmits the first beacon signal in a preset timing pattern P1 and the slave terminal attempting to receive the first beacon signal in a preset timing pattern P2);
a control device that [receives] a reception interval pattern of the beacon signal received by the second communication circuit with the predetermined transmission interval pattern [and] the first storage device (Yamamoto: Paragraph 0080 provide for a memory unit (first storage device) and Paragraph 0020 provides for a preset timing pattern; Paragraph 0037-0038 provide for a control unit (communication control unit) and a preset timing pattern P2; Paragraph 0116 provide for “a generation pattern of the random delay time period T3 of transmission of the second beacon signal may be shared by the receiver and transmitter—implying predetermined common knowledge of the second beacon signal and T3 is also known as Reception Standby Time Period.”; Paragraph 0039 and 0168 provides for fixed cycle or a random pattern in which timing of every transmission/reception is not a fixed (unfixed) cycle which may be either a perfectly random pattern or an imperfectly random pattern).
wherein the beacon device further includes a second storage device for storing each of a plurality of transmission interval patterns with pattern identification information for identifying the patterns (Yamamoto: Paragraph 0070 provides for a memory unit (second storage device); Paragraphs 0168 and 0171 provides for plurality of transmission interval patterns; Paragraph 0168 provides for fixed and unfixed cycle of transmission patterns—where the random pattern may be a perfectly random pattern in which the timing of every transmission/reception occurs at a different interval or at an imperfectly random pattern in which the timing of every transmission/reception occurs at a different interval once in every plural times (i.e., pattern in which a fixed cycle occurs at plural timings of transmission/reception), or combination of these patterns.); 
wherein, in accordance with one of the transmission interval patterns stored in the second storage device, the first communication circuit transmits to the information processing terminal the beacon signal containing the pattern identification information associated with the one of the transmission interval patterns, wherein the first storage device [and], wherein the control device references the first storage device to identify the transmission interval pattern corresponding to the pattern identification information contained in the received beacon signal, and wherein the control device authenticates the beacon device by comparing the identified transmission interval pattern with the reception interval pattern (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 10, lines 3-32 provide for predetermined number of successively received beacon signals and (timeout); Column 11, lines 38-67 and Column 12, lines 1-22 provide for validity and invalidity of reception of successive transmissions; Note: Yamamoto: Paragraphs 0070, 0071, 0080 and 0081 provide for the similarities in the radios 30A (Figure 2, element 30A) and 40A (Figure 3, element 40A) and correspondingly, the storage devices located in these radios (second storage device and first storage device) which are not shown in the figures and explicitly mentioned in paragraphs 0070 and 0080; Also these structures have already been explained in the reasoning provided for the previous claim rejections as listed above).
wherein the first communication circuit sets a communication channel for transmitting the beacon signal as the communication channel corresponding to the pattern identification information contained in the beacon signal (Yamamoto: Paragraph 0084-0086 provide for two channels and the first beacon signal (major beacon signal) is transmitted through the first channel and the second signal is transmitted through the second channel and it is different from the first channel; Figure 5a, Paragraphs 0103-0105 provides for the identifying code (ID), bit synchronization signal and frame synchronization as the preamble. The beacon signal is composed of a bit synchronization signal, frame synchronization signal, control signal and an identifying code of an upper (transmitting terminal)),
wherein the control device [of the information processing terminal comprising of the ‘first’] storage device identif[ies] the communication channel corresponding to the pattern identification information contained in the received beacon signal (Yamamoto: Paragraph 0017 provides for receiver identifying the channel corresponding to the pattern identification information in the received beacon signal).
Since Yamamoto does not explicitly teach a control device that authenticates the beacon device by comparing a reception interval pattern of the beacon signal received by the second communication circuit with the predetermined transmission interval pattern stored in the first storage device, Melton in a similar field of endeavor (Authentication Techniques in a Communication System Using Spread Spectrum Techniques) teaches, a control device that authenticates the beacon device by comparing a reception interval pattern of the beacon signal received by the second communication circuit with the predetermined transmission interval pattern stored in the first storage device (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Column 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Radio Communication System and Communication Method of Yamamoto with the Authentication Techniques in a Communication System Using Spread Spectrum Techniques of Melton (Melton: Abstract and Column 4, lines 1-25) such that, a first storage device [of Yamamoto] stores the predetermined transmission interval pattern. One would have been motivated to make such a combination in order to prevent spoofing of a beacon signal by malicious actors as well  as increase the difficulty of defeating the (Melton: The Abstract provides for increasing the difficulty of the monitoring system).
Since Yamamoto does not explicitly teach [wherein the first storage device] stores a [copy of the] table, Melton in a similar field of endeavor (Authentication Techniques in a Communication System Using Spread Spectrum Techniques) teaches, storing a table [in the second and a copy of the table in the first storage device] (Melton: The Abstract provides for increasing the difficulty of the monitoring system; Claim 17 and Claim 41 provide for plurality of authentic signals at time intervals which match the time intervals of said pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Radio Communication System and Communication Method of Yamamoto with the Authentication Techniques in a Communication System Using Spread Spectrum Techniques of Melton with the Look-Up Table (Memory/Byte Table) of Melton (Melton: Column 7, lines 42-67 and Column 21, lines 30-62) such that, a first storage device and second storage device [of Yamamoto] stores the pattern identification information that is associated with the transmission interval pattern. One would have been motivated to make such a combination in order to adhere to the standard practice in the industry and to provide redundancy, improve speed of processing and improve efficiency by reducing the number of computational steps (Melton: Column 7, lines 42-67 provide for a combination of techniques).
(Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
Since Yamamoto in view of Melton does not explicitly teach, wherein the [copy of the table and the] table stored in the first and second storage devices further retains each of [an] identification information and communication channels in association with each other, Lee in a similar field of endeavor (Method for Controlling Bluetooth Communication) teaches, the wireless communication system of claim 3 wherein the [copy of the table and the] table stored in the first and second storage devices further retains each of [an] identification information and communication channels in association with each other (Lee: Figure 40b (Entire Figure) and Table 2 provides a channel configuration of Bluetooth with Channel, Channel Index, Frequency and Type (Advertising or Data))
Yamamoto with the Authentication Techniques in a Communication System Using Spread Spectrum Techniques and Look-Up Table (Memory/Byte Table) of Melton with the Channel Configuration Map/Table of Lee such that, the table stored in the first and second storage devices further retains each of [an] identification information and communication channels in association with each other. One would have been motivated to make such a combination in order to adhere to the standard practice in the industry and to provide redundancy, improve speed of processing and improve efficiency by reducing the number of computational steps (Lee: Paragraphs 0137-0139 provide for saving unnecessary time, power and procedures by utilizing channel maps).
Since Yamamoto in view of Melton in view of Lee does not explicitly teach, the table [copy of the table and the table stored in the first and second storage devices] further retains each of a plurality of pieces of pattern identification information [and communication information], Katz in a similar field of endeavor (Modulating Transmission Timing) teaches, the [modified] table [of Melton] retains each of a plurality of pieces of pattern identification information [and communication information] (Katz: Abstract provides for “communicate a symbol between the transmitter and the receiver, according to a predefined encoding table which associates between a symbol and a unique time period”; Figure 5b provides for a look-up table corresponding to the pattern identification information (unique time period)).
Yamamoto with the Authentication Techniques in a Communication System Using Spread Spectrum Techniques and Look-Up Table (Memory/Byte Table) of Melton with the Channel Configuration Map/Table of Lee with the Encoding Transmission Timing Configuration Table of Katz such that, the table retains each of a plurality of pieces of pattern identification information [and communication information] (Katz: Table 5b). One would have been motivated to make such a combination in order to adhere to the standard practice in the industry and to provide a look-up table with unique identification information and its associations for improving redundancy, speed of processing and efficiency by reducing the number of unnecessary computational steps and improve system throughput (Katz: Column 1, lines 63-67).
Since Yamamoto in view Melton in view of Lee in view of Katz does not ‘explicitly’ teach, wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal, Skillermark in a similar field of endeavor (Beacon Transmission and Techniques) teaches, wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal (Skillermark: Paragraph 0053 provides for “an access beacon portion (also portion in short) comprises one access beacon segment and an indicator indicating that the access beacon portion refers to an access beacon sequence of the communication system. Thus, the indicator enables a potential receiver to determine that the access beacon sequence, and thus the access beacon packet therein included, refers to a specific system, e.g. a first system different from a second system.”; Paragraph 0063 provides for one-to-one correspondence between portions and frequencies (by way of a table, mapping etc.) or may refer to an identifier identifying an association information pre-stored within or accessible (e.g. retrievable from another device) by the entities ) 
Thus the modified table of Yamamoto in view of Melton in view of Lee in view of Katz in view of Skillermark teaches: wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal; wherein the control device authenticates the beacon device by comparing the identified communication channel with the communication channel used for receiving the beacon signal [by using the look-up table] (Note: The “modified look-up table” of Yamamoto in view of Melton in view of Lee in view of Katz comprises of: the unique pattern identifying information associated with the transmission interval pattern [as taught by Katz] associated with channel map and configurations [as taught by Lee and Skillermark]. Hence, given a table with the transmission interval pattern [of Yamamoto] with the pattern identification information, one can establish that there is a unique one-to one correspondence between the identified transmitter’s transmitting channel index and receiver’s receiving channel index—giving way for the receiver to establish and authenticate the beacon device by mapping the ‘unique’ pattern identification information associated with the transmission interval pattern with the channel index and corresponding channel used for transmission and reception—thus propagating uniqueness to the channel used for transmission and reception.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Radio Communication System and Communication Method of Yamamoto with the Authentication Techniques in a Communication System Using Spread Spectrum Techniques and Look-Up Table (Memory/Byte Table) of Melton with the Channel Configuration Map/Table of Lee with the Encoding Transmission Timing Configuration Table of Katz with the Beacon Transmission Techniques of Skillermark such that, the control device references the table [in memory] stored in the [first] storage device to identify the communication channel corresponding to the [matching operational profile] contained in the received beacon signal (Skillermark: Paragraph 0063). One would have been motivated to make such a combination in order to adhere to the standard practice in the industry and to distinguish the communication systems (Skillermark: Paragraph 0063).
Regarding claim 2, the rejection of claim 1 is incorporate. Yamamoto teaches: 
The wireless communication system according to claim 1, wherein the control device authenticates the beacon device until a timeout occurs in accordance with the predetermined transmission interval pattern by comparing the predetermined transmission interval pattern with the reception interval pattern of a predetermined number of successively received beacon signals as predetermined by the transmission interval pattern (Yamamoto: Paragraphs 0037, 0039, 0040-0041 provide for comparison of received signal with the predetermined timing pattern (predetermined transmission interval pattern); Paragraphs 0042-0043 and 0076 provide for receiving a signal which is an integer multiple of a cycle in which the first beacon signal is transmitted from the another radio communication device; and the communication control unit may control the operation of the radio communication unit to receive the second beacon signal, only when the radio communication unit has failed in reception of the first beacon signal.”; Paragraph 0116 provide for “a generation pattern of the random delay time period T3 of transmission of the second beacon signal may be shared by the receiver and transmitter); 
(Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 10, lines 3-32 provide for predetermined number of successively received beacon signals and (timeout); Column 11, lines 38-67 and Column 12, lines 1-22 provide for validity and invalidity of reception of successive transmissions).
Regarding claim 4, the rejection of claims 1 is incorporate. Yamamoto teaches: 
The wireless communication system according to claim 1, wherein the first communication circuit is capable of changing the transmission interval pattern of the (Yamamoto: Paragraph 0070 provides for a memory unit (second storage device); Paragraphs 0019, 0039, 0116, 0168 and 0171 provide for plurality of patterns and the ability to change these timing (transmission interval) patterns;
Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 10, lines 3-32 provide for predetermined number of successively received beacon signals and (timeout); Column 11, lines 38-67 and Column 12, lines 1-22 provide for validity and invalidity of reception of successive transmissions; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
Regarding claim 7, the rejection of claim 1 is incorporate. Yamamoto in view of Melton in view of Lee teaches: the wireless communication system according to claim 1, wherein, upon receiving a predetermined signal from the information processing terminal, (Yamamoto: Paragraph 0068 provides for the beacon timing control unit (Figure 2, element 32) which controls the timing at which the beacon signal is transmitted; Paragraph 0088 provides for the predetermined timing; Lee: Paragraph 0296 provides for device 200 (Figure 2, element 200) transmitting an ID packet (predetermined signal) and in response (to predetermined signal) receives a Frequency Hop Synchronization (FHS) packet from the second device).
Regarding claim 9, Yamamoto teaches: 
A beacon device that is capable of wirelessly communicating with an information processing terminal (Yamamoto: Paragraph 0012 provides for a radio communication device (beacon device) which transmits the beacon signal and it is called “beacon transmission terminal”; Also see paragraph 0019 and Figure 2, element 30A for Master Radio Terminal which also corresponds to the Beacon Device; Paragraphs 0001 provide for the radio communication device (information processing terminal) which receives the beacon signal is “beacon reception terminal”; Also see paragraphs 0073, 0019 and Figure 3, element 40A—where “Relay Radio Terminals/Slave Radio Terminals/Beacon Reception Radio Communication Device” and Slave Radio Terminal—all of which corresponds to Information Processing Terminal),
wherein the information processing terminal is capable of authenticating the beacon device by comparing a reception interval pattern of a beacon signal received from the beacon device with an authentication pattern stored in a first storage device of the information processing terminal, the beacon device comprising: a first storage device for (Yamamoto: Paragraph 0080 provide for a memory unit (first storage device) and paragraph 0020 provide for preset timing pattern; Paragraph 0070 provides for the second storage device (beacon’s storage device); Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern); and
a communication circuit for transmitting the beacon signal to the information processing terminal in accordance with a transmission interval pattern stored in the storage device (Yamamoto: Paragraph 0080 provide for a memory unit (first storage device); Paragraph 0037-0038 provide for a control unit (communication control unit)  and preset timing pattern P2; Paragraph 0116 provide for “a generation pattern of the random delay time period T3 of transmission of the second beacon signal may be shared by the receiver and transmitter—implying predetermined common knowledge of the second beacon signal and T3 is also known as Reception Standby Time Period.”; Paragraph 0039 and 0168 provides for fixed cycle or a random pattern in which timing of every transmission/reception is not a fixed (unfixed) cycle which may be either a perfectly random pattern or an imperfectly random pattern; Note: Yamamoto: Paragraphs 0070, 0071, 0080 and 0081 provide for the similarities in the radios 30A (Figure 2, element 30A) and 40A (Figure 3, element 40A) and correspondingly, the storage devices located in these radios (second storage device and first storage device) which are not shown in the figures and explicitly mentioned in paragraphs 0070 and 0080; Also these structures have already been explained in the reasoning provided for the previous claim rejections as listed above); 
wherein the beacon device further includes a second storage device for storing each of a plurality of transmission interval patterns with pattern identification information for identifying the patterns (Yamamoto: Paragraph 0070 provides for a memory unit (second storage device); Paragraphs 0168 and 0171 provides for plurality of transmission interval patterns; Paragraph 0168 provides for fixed and unfixed cycle of transmission patterns—where the random pattern may be a perfectly random pattern in which the timing of every transmission/reception occurs at a different interval or at an imperfectly random pattern in which the timing of every transmission/reception occurs at a different interval once in every plural times (i.e., pattern in which a fixed cycle occurs at plural timings of transmission/reception), or combination of these patterns.); 
wherein, in accordance with one of the transmission interval patterns stored in the second storage device, the first communication circuit transmits to the information processing terminal the beacon signal containing the pattern identification information associated with the one of the transmission interval patterns, wherein the first storage device [and], wherein the control device references the first storage device to identify the Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 10, lines 3-32 provide for predetermined number of successively received beacon signals and (timeout); Column 11, lines 38-67 and Column 12, lines 1-22 provide for validity and invalidity of reception of successive transmissions; Note: Yamamoto: Paragraphs 0070, 0071, 0080 and 0081 provide for the similarities in the radios 30A (Figure 2, element 30A) and 40A (Figure 3, element 40A) and correspondingly, the storage devices located in these radios (second storage device and first storage device) which are not shown in the figures and explicitly mentioned in paragraphs 0070 and 0080; Also these structures have already been explained in the reasoning provided for the previous claim rejections as listed above).
(Yamamoto: Paragraph 0084-0086 provide for two channels and the first beacon signal (major beacon signal) is transmitted through the first channel and the second signal is transmitted through the second channel and it is different from the first channel; Figure 5a, Paragraphs 0103-0105 provides for the identifying code (ID), bit synchronization signal and frame synchronization as the preamble. The beacon signal is composed of a bit synchronization signal, frame synchronization signal, control signal and an identifying code of an upper (transmitting terminal)),
wherein the control device [of the information processing terminal comprising of the ‘first’] storage device identif[ies] the communication channel corresponding to the pattern identification information contained in the received beacon signal (Yamamoto: Paragraph 0017 provides for receiver identifying the channel corresponding to the pattern identification information in the received beacon signal).
a control device that authenticates the beacon device by comparing a reception interval pattern of the beacon signal received by the second communication circuit with the predetermined transmission interval pattern stored in the first storage device (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Column 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory).
(Melton: The Abstract provides for increasing the difficulty of the monitoring system; Claim 17 and Claim 41 provide for plurality of authentic signals at time intervals which match the time intervals of said pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
wherein the control device authenticates the beacon device by receiving the beacon signal [by using look-up table] (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
wherein the [copy of the] table and [the table] stored in the first and second storage devices further retains each of [an] identification information and communication channels in association with each other (Lee: Figure 40b (Entire Figure) and Table 2 provides a channel configuration of Bluetooth with Channel, Channel Index, Frequency and Type (Advertising or Data)).
the [copy of the table and] the table [stored in the first and second storage devices] further retains each of a plurality of pieces of pattern identification information [and communication information] (Katz: Abstract provides for “communicate a symbol between the transmitter and the receiver, according to a predefined encoding table which associates between a symbol and a unique time period”; Figure 5b provides for a look-up table corresponding to the pattern identification information (unique time period);
wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal (Skillermark: Paragraph 0053 provides for “an access beacon portion (also portion in short) comprises one access beacon segment and an indicator indicating that the access beacon portion refers to an access beacon sequence of the communication system. Thus, the indicator enables a potential receiver to determine that the access beacon sequence, and thus the access beacon packet therein included, refers to a specific system, e.g. a first system different from a second system.”; Paragraph 0063 provides for one-to-one correspondence between portions and frequencies (by way of a table, mapping etc.) or may refer to an identifier identifying an association information pre-stored within or accessible (e.g. retrievable from another device) by the entities ) 
Thus the modified table of Yamamoto in view of Melton in view of Lee in view of Katz in view of Skillermark teaches: wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel (Note: The “modified look-up table” of Yamamoto in view of Melton in view of Lee in view of Katz comprises of: the unique pattern identifying information associated with the transmission interval pattern [as taught by Katz] associated with channel map and configurations [as taught by Lee and Skillermark]. Hence, given a table with the transmission interval pattern [of Yamamoto] with the pattern identification information, one can establish that there is a unique one-to one correspondence between the identified transmitter’s transmitting channel index and receiver’s receiving channel index—giving way for the receiver to establish and authenticate the beacon device by mapping the ‘unique’ pattern identification information associated with the transmission interval pattern with the channel index and corresponding channel used for transmission and reception—thus propagating uniqueness to the channel used for transmission and reception.).
Regarding claim 10, Yamamoto in view of Melton teaches: 	
An information processing terminal comprising (Yamamoto: Paragraphs 0001 provide for the radio communication device (information processing terminal) which receives the beacon signal is “beacon reception terminal”; Also see paragraphs 0073, 0019 and Figure 3, element 40A—where “Relay Radio Terminals/Slave Radio Terminals/Beacon Reception Radio Communication Device” and Slave Radio Terminal—all of which corresponds to Information Processing Terminal): 
a communication circuit for receiving a plurality of beacon signals from a beacon device (Yamamoto: Figure 3, elements 412 and 413 provides for the second communication circuit; Paragraph 0019 provides for the master radio terminal transmits the first beacon signal in a preset timing pattern P1 and the slave terminal attempting to receive the first beacon signal in a preset timing pattern P2; 
a storage device for storing an authentication pattern used to authenticate the beacon device; and a control device for authenticating the beacon device by comparing a reception interval pattern for receiving the beacon signal from the beacon device with the authentication pattern stored in the storage device (Yamamoto: Paragraph 0080 provide for a memory unit (first storage device) and Paragraph 0020 provides for a preset timing pattern; Paragraph 0037-0038 provide for a control unit (communication control unit) and a preset timing pattern P2; Paragraph 0116 provide for “a generation pattern of the random delay time period T3 of transmission of the second beacon signal may be shared by the receiver and transmitter—implying predetermined common knowledge of the second beacon signal and T3 is also known as Reception Standby Time Period.”; Paragraph 0039 and 0168 provides for fixed cycle or a random pattern in which timing of every transmission/reception is not a fixed (unfixed) cycle which may be either a perfectly random pattern or an imperfectly random pattern; 
Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern);
wherein the beacon device further includes a second storage device for storing each of a plurality of transmission interval patterns with pattern identification information for identifying the patterns (Yamamoto: Paragraph 0070 provides for a memory unit (second storage device); Paragraphs 0168 and 0171 provides for plurality of transmission interval patterns; Paragraph 0168 provides for fixed and unfixed cycle of transmission patterns—where the random pattern may be a perfectly random pattern in which the timing of every transmission/reception occurs at a different interval or at an imperfectly random pattern in which the timing of every transmission/reception occurs at a different interval once in every plural times (i.e., pattern in which a fixed cycle occurs at plural timings of transmission/reception), or combination of these patterns.); 
wherein, in accordance with one of the transmission interval patterns stored in the second storage device, the first communication circuit transmits to the information processing terminal the beacon signal containing the pattern identification information associated with the one of the transmission interval patterns, wherein the first storage device [and], wherein the control device references the first storage device to identify the transmission interval pattern corresponding to the pattern identification information Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 10, lines 3-32 provide for predetermined number of successively received beacon signals and (timeout); Column 11, lines 38-67 and Column 12, lines 1-22 provide for validity and invalidity of reception of successive transmissions; Note: Yamamoto: Paragraphs 0070, 0071, 0080 and 0081 provide for the similarities in the radios 30A (Figure 2, element 30A) and 40A (Figure 3, element 40A) and correspondingly, the storage devices located in these radios (second storage device and first storage device) which are not shown in the figures and explicitly mentioned in paragraphs 0070 and 0080; Also these structures have already been explained in the reasoning provided for the previous claim rejections as listed above).
wherein the first communication circuit sets a communication channel for transmitting the beacon signal as the communication channel corresponding to the (Yamamoto: Paragraph 0084-0086 provide for two channels and the first beacon signal (major beacon signal) is transmitted through the first channel and the second signal is transmitted through the second channel and it is different from the first channel; Figure 5a, Paragraphs 0103-0105 provides for the identifying code (ID), bit synchronization signal and frame synchronization as the preamble. The beacon signal is composed of a bit synchronization signal, frame synchronization signal, control signal and an identifying code of an upper (transmitting terminal)),
wherein the control device [of the information processing terminal comprising of the ‘first’] storage device identif[ies] the communication channel corresponding to the pattern identification information contained in the received beacon signal (Yamamoto: Paragraph 0017 provides for receiver identifying the channel corresponding to the pattern identification information in the received beacon signal).
a control device that authenticates the beacon device by comparing a reception interval pattern of the beacon signal received by the second communication circuit with the predetermined transmission interval pattern stored in the first storage device (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Column 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory).
[wherein the first storage device] stores a [copy of the] table (Melton: The Abstract provides for increasing the difficulty of the monitoring system; Claim 17 and Claim 41 provide for plurality of authentic signals at time intervals which match the time intervals of said pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
wherein the control device authenticates the beacon device by receiving the beacon signal [by using look-up table] (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
wherein the [copy of the] table [and the table] stored in the first and second storage devices further retains each of [an] identification information and communication channels in association with each other, Lee in a similar field of endeavor (Method for Controlling Bluetooth Communication) teaches, the wireless communication system of claim 3 wherein the [copy of the] table [and the table] stored in the first and second storage (Lee: Figure 40b (Entire Figure) and Table 2 provides a channel configuration of Bluetooth with Channel, Channel Index, Frequency and Type (Advertising or Data)).
the [copy of the] table [and the table stored in the first and second storage devices] further retains each of a plurality of pieces of pattern identification information [and communication information], Katz in a similar field of endeavor (Modulating Transmission Timing) teaches, the [modified] table [of Melton] retains each of a plurality of pieces of pattern identification information [and communication information] (Katz: Abstract provides for “communicate a symbol between the transmitter and the receiver, according to a predefined encoding table which associates between a symbol and a unique time period”; Figure 5b provides for a look-up table corresponding to the pattern identification information (unique time period).
wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal (Skillermark: Paragraph 0053 provides for “an access beacon portion (also portion in short) comprises one access beacon segment and an indicator indicating that the access beacon portion refers to an access beacon sequence of the communication system. Thus, the indicator enables a potential receiver to determine that the access beacon sequence, and thus the access beacon packet therein included, refers to a specific system, e.g. a first system different from a second system.”; Paragraph 0063 provides for one-to-one correspondence between portions and frequencies (by way of a table, mapping etc.) or may refer to an identifier identifying an association information pre-stored within or accessible (e.g. retrievable from another device) by the entities ) 
Thus the modified table of Yamamoto in view of Melton in view of Lee in view of Katz in view of Skillermark teaches: wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal; wherein the control device authenticates the beacon device by comparing the identified communication channel with the communication channel used for receiving the beacon signal [by using the look-up table] (Note: The “modified look-up table” of Yamamoto in view of Melton in view of Lee in view of Katz comprises of: the unique pattern identifying information associated with the transmission interval pattern [as taught by Katz] associated with channel map and configurations [as taught by Lee and Skillermark]. Hence, given a table with the transmission interval pattern [of Yamamoto] with the pattern identification information, one can establish that there is a unique one-to one correspondence between the identified transmitter’s transmitting channel index and receiver’s receiving channel index—giving way for the receiver to establish and authenticate the beacon device by mapping the ‘unique’ pattern identification information associated with the transmission interval pattern with the channel index and corresponding channel used for transmission and reception—thus propagating uniqueness to the channel used for transmission and reception).

Regarding claim 12, Yamamato et al combination discloses the wireless communication system according to claim 1, wherein the beacon signal does not contain an electronic signature for authentication. (see Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern);)

Claims 14 and 15 recite substantially the same features recited in claim 12, and are rejected based on the aforementioned rationale discussed in the rejection of claim 12. 

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US Patent Publication No. 20120057620 A1; hereinafter Yamamoto) in view of Melton et al (US Patent 6844816 B1; hereinafter, Melton) in view of Lee et al (US Patent Publication No. 20170223615 A1; hereinafter Lee) in view of Katz et al (US Patent 7693216 B1; hereinafter Katz) in view of Skillermark et al (US Patent Publication No. 20170223604 A1; hereinafter Skillermark) in view of Corbalis et al (US Patent Publication No. 20160048878 A1; hereinafter Corbalis).
Regarding claim 6, Yamamoto teaches: 
A wireless communication system comprising: a beacon device (Yamamoto: Abstract and Paragraph 0001 provides for a radio communication system; Paragraph 0012 provides for a radio communication device (beacon device) which transmits the beacon signal and it is called “beacon transmission terminal”; Also see paragraph 0019 and Figure 2, element 30A for Master Radio Terminal which also corresponds to the Beacon Device); 
and an information processing terminal that is capable of wirelessly communicating with the beacon device (Yamamoto: Paragraphs 0001 provide for the radio communication device (information processing terminal) which receives the beacon signal is “beacon reception terminal”; Also see paragraphs 0073, 0019 and Figure 3, element 40A—where “Relay Radio Terminals/Slave Radio Terminals/Beacon Reception Radio Communication Device” and Slave Radio Terminal—all of which corresponds to Information Processing Terminal);
wherein the beacon device includes a first communication circuit for transmitting a beacon signal to the information processing terminal in accordance with a predetermined transmission interval pattern (Yamamoto: Paragraph 0016-0018 provides for the communication control unit which controls an operation of the radio communication unit to transmit the first beacon signal in a preset timing pattern P1 (predetermined transmission interval pattern));  
wherein the information processing terminal includes: a second communication circuit for receiving the beacon signal from the beacon device (Yamamoto: Figure 3, elements 412 and 413 provides for the second communication circuit; Paragraph 0019 provides for the master radio terminal transmits the first beacon signal in a preset timing pattern P1 and the slave terminal attempting to receive the first beacon signal in a preset timing pattern P2);
a control device that [receives] a reception interval pattern of the beacon signal received by the second communication circuit with the predetermined transmission interval pattern [and] the first storage device (Yamamoto: Paragraph 0080 provide for a memory unit (first storage device) and Paragraph 0020 provides for a preset timing pattern; Paragraph 0037-0038 provide for a control unit (communication control unit) and a preset timing pattern P2; Paragraph 0116 provide for “a generation pattern of the random delay time period T3 of transmission of the second beacon signal may be shared by the receiver and transmitter—implying predetermined common knowledge of the second beacon signal and T3 is also known as Reception Standby Time Period.”; Paragraph 0039 and 0168 provides for fixed cycle or a random pattern in which timing of every transmission/reception is not a fixed (unfixed) cycle which may be either a perfectly random pattern or an imperfectly random pattern).
wherein the beacon device further includes a second storage device for storing each of a plurality of transmission interval patterns with pattern identification information for identifying the patterns (Yamamoto: Paragraph 0070 provides for a memory unit (second storage device); Paragraphs 0168 and 0171 provides for plurality of transmission interval patterns; Paragraph 0168 provides for fixed and unfixed cycle of transmission patterns—where the random pattern may be a perfectly random pattern in which the timing of every transmission/reception occurs at a different interval or at an imperfectly random pattern in which the timing of every transmission/reception occurs at a different interval once in every plural times (i.e., pattern in which a fixed cycle occurs at plural timings of transmission/reception), or combination of these patterns.); 
wherein, in accordance with one of the transmission interval patterns stored in the second storage device, the first communication circuit transmits to the information processing terminal the beacon signal containing the pattern identification information associated with the one of the transmission interval patterns, wherein the first storage device [and], wherein the control device references the first storage device to identify the transmission interval pattern corresponding to the pattern identification information contained in the received beacon signal, and wherein the control device authenticates the beacon device by comparing the identified transmission interval pattern with the reception interval pattern (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 10, lines 3-32 provide for predetermined number of successively received beacon signals and (timeout); Column 11, lines 38-67 and Column 12, lines 1-22 provide for validity and invalidity of reception of successive transmissions; Note: Yamamoto: Paragraphs 0070, 0071, 0080 and 0081 provide for the similarities in the radios 30A (Figure 2, element 30A) and 40A (Figure 3, element 40A) and correspondingly, the storage devices located in these radios (second storage device and first storage device) which are not shown in the figures and explicitly mentioned in paragraphs 0070 and 0080; Also these structures have already been explained in the reasoning provided for the previous claim rejections as listed above).
wherein the first communication circuit sets a communication channel for transmitting the beacon signal as the communication channel corresponding to the pattern identification information contained in the beacon signal (Yamamoto: Paragraph 0084-0086 provide for two channels and the first beacon signal (major beacon signal) is transmitted through the first channel and the second signal is transmitted through the second channel and it is different from the first channel; Figure 5a, Paragraphs 0103-0105 provides for the identifying code (ID), bit synchronization signal and frame synchronization as the preamble. The beacon signal is composed of a bit synchronization signal, frame synchronization signal, control signal and an identifying code of an upper (transmitting terminal)),
wherein the control device [of the information processing terminal comprising of the ‘first’] storage device identif[ies] the communication channel corresponding to the (Yamamoto: Paragraph 0017 provides for receiver identifying the channel corresponding to the pattern identification information in the received beacon signal).
a control device that authenticates the beacon device by comparing a reception interval pattern of the beacon signal received by the second communication circuit with the predetermined transmission interval pattern stored in the first storage device (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Column 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory).
[wherein the first storage device] stores a [copy of the] table (Melton: The Abstract provides for increasing the difficulty of the monitoring system; Claim 17 and Claim 41 provide for plurality of authentic signals at time intervals which match the time intervals of said pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
wherein the control device authenticates the beacon device by receiving the beacon signal [by using look-up table] (Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern).
wherein the [copy of the] table [and the table] stored in the first and second storage devices further retains each of [an] identification information and communication channels in association with each other (Lee: Figure 40b (Entire Figure) and Table 2 provides a channel configuration of Bluetooth with Channel, Channel Index, Frequency and Type (Advertising or Data))
the [copy of the] table [and the table stored in the first and second storage devices] further retains each of a plurality of pieces of pattern identification information [and communication information (Katz: Abstract provides for “communicate a symbol between the transmitter and the receiver, according to a predefined encoding table which associates between a symbol and a unique time period”; Figure 5b provides for a look-up table corresponding to the pattern identification information (unique time period)).
wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal (Skillermark: Paragraph 0053 provides for “an access beacon portion (also portion in short) comprises one access beacon segment and an indicator indicating that the access beacon portion refers to an access beacon sequence of the communication system. Thus, the indicator enables a potential receiver to determine that the access beacon sequence, and thus the access beacon packet therein included, refers to a specific system, e.g. a first system different from a second system.”; Paragraph 0063 provides for one-to-one correspondence between portions and frequencies (by way of a table, mapping etc.) or may refer to an identifier identifying an association information pre-stored within or accessible (e.g. retrievable from another device) by the entities ) 
Thus the modified table of Yamamoto in view of Melton in view of Lee in view of Katz in view of Skillermark teaches: wherein the control device references the [copy of the] table stored in the [first] storage device to identify the communication channel corresponding to the pattern identification information contained in the received beacon signal; wherein the control device authenticates the beacon device by comparing the identified communication channel with the communication channel used for receiving the beacon signal [by using the look-up table] (Note: The “modified look-up table” of Yamamoto in view of Melton in view of Lee in view of Katz comprises of: the unique pattern identifying information associated with the transmission interval pattern [as taught by Katz] associated with channel map and configurations [as taught by Lee and Skillermark]. Hence, given a table with the transmission interval pattern [of Yamamoto] with the pattern identification information, one can establish that there is a unique one-to one correspondence between the identified transmitter’s transmitting channel index and receiver’s receiving channel index—giving way for the receiver to establish and authenticate the beacon device by mapping the ‘unique’ pattern identification information associated with the transmission interval pattern with the channel index and corresponding channel used for transmission and reception—thus propagating uniqueness to the channel used for transmission and reception.)
wherein the [copy of the] table [and the table] stored in the first and second storage devices  each of the pieces of pattern identification information and character strings in association with each other;  wherein, in accordance with one of the transmission interval patterns stored in the second storage device, the first communication circuit transmits to the information processing terminal a beacon signal that is corresponding to the pattern identification information associated with the one of the transmission interval patterns (Yamamoto: Paragraph 0070 provides for a memory unit (second storage device); Paragraphs 0168 and 0171 provides for plurality of transmission interval patterns; Paragraph 0168 provides for fixed and unfixed cycle of transmission patterns—where the random pattern may be a perfectly random pattern or an imperfectly random pattern in which the timing of every transmission/reception occurs at a different interval once in every plural times (i.e., pattern in which a fixed cycle occurs at plural timings of transmission/reception), or combination of these patterns. In brief, in the present embodiment, a common timing pattern may be used in the beacon transmission radio communication device and in the beacon reception radio communication device; Paragraph 0116 provide for “a generation pattern of the random delay time period T3 of transmission of the second beacon signal may be shared by the beacon transmission radio communication device (Figure 2, element 30A) and the beacon reception radio communication device (Figure 3, element 40A)—implying predetermined common knowledge of the second beacon signal and T3 is also known as Reception Standby Time Period.”; 
Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern; Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern;
Note: Yamamoto: Paragraphs 0070, 0071, 0080 and 0081 provide for the similarities in the radios 30A (Figure 2, element 30A) and 40A (Figure 3, element 40A) and correspondingly, the storage devices located in these radios (second storage device and first storage device) which are not shown in the figures and explicitly mentioned in paragraphs 0070 and 0080; Also these structures have already been explained in the reasoning provided for the previous claim rejections as listed above).
Lee: Paragraphs 0137-0139 provide for saving unnecessary time, power and procedures by utilizing channel maps; Paragraph 0189 provides for Bluetooth Devices and the LE Profile includes Battery, Time and the like; Time corresponds to time information exchanging method—where time is also a character string associated with the pattern identification information of the modified table of Yamamoto in view of Melton in view of Lee in view of Katz in view of Skillermark; 
Katz: Abstract provides for “communicate a symbol between the transmitter and the receiver, according to a predefined encoding table which associates between a symbol and a unique time period”; Figure 5b provides for a look-up table corresponding to the pattern identification information (unique time period);
Skillermark: Paragraph 0053 provides for “an access beacon portion (also portion in short) comprises one access beacon segment and an indicator indicating that the access beacon portion refers to an access beacon sequence of the communication system. Thus, the indicator enables a potential receiver to determine that the access beacon sequence, and thus the access beacon packet therein included, refers to a specific system, e.g. a first system different from a second system.”; Paragraph 0063 provides for one-to-one correspondence between portions and frequencies (by way of a table, mapping etc.) or may refer to an identifier identifying an association information pre-stored within or accessible (e.g. retrievable from another device) by the entities ); Paragraph 0062 and Figure 2, element S10 provides for segmenting an access beacon sequence and “the use of a sequence is however not strictly necessary, as in fact the indicator may also be represented by a number (one or more bits) and/or string indicating whether the portion related to the first (or optionally the second or other) communication system.”—implying an association between the string and the pattern identification information); 
Corbalis in a similar field of endeavor (Electronic Tag Detection and Services) teaches, the first communication circuit transmits to the information processing terminal a beacon signal that is encrypted by a character string corresponding to the pattern identification information associated with the one of the transmission interval patterns, wherein the control device references the [copy of the] table stored in the first storage device to identify the character string corresponding to the pattern identification information contained in the received beacon signal, and wherein the control device decrypts the received beacon signal by using the identified character string (Corbalis: Paragraph 0083 provides for TAG ID encryption embedded in an advertisement packet and the encryption is accomplished by the combination of a private key and public key; “The encrypted value together with the public key are transmitted to the decryption logic that uses the public key, together with the private key that only the tag and the decryption logic know to re-create the original Tag ID. In some embodiments, the public key can be implicit, such as the current GMT time (corresponds to character string). For the purposes of this detailed invention description, one particular algorithm is described, however, many other algorithms are possible.”; Figure 9, elements 905 and 906 provides for encrypt tables (look up tables) and element 904 provides for Key K (encryption key); Paragraph 0086 provides for character string 0x00 to 0x3F—which also is the key value and it is used for encrypting the information; Paragraph 0087 provides for the decryption algorithm using the Key K; Paragraphs 0088-0090 provide for Encrypt and Decrypt logic using character string (key K); Paragraph 0111 provides for 64 different values for encrypted Tag ID (Figure 8, element 801) and they are stored in NVM (byte table/memory/byte array/memory array)—where the tag ID corresponds to the pattern identification information in the modified table of Yamamoto in view of Melton in view of Lee in view of Katz in view of Skillermark);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Radio Communication System and Communication Method of Yamamoto with the Authentication Techniques in a Communication System Using Spread Spectrum Techniques and Look-Up Table (Memory/Byte Table) of Melton with the Channel Configuration Map/Table of Lee with the Encoding Transmission Timing Configuration Table of Katz with the Beacon Transmission Techniques of Skillermark with the Electronic Tag Detection and Services of Corbalis such that, the first communication circuit transmits to the information processing terminal a beacon signal that is encrypted by a character string corresponding to the pattern identification information associated with the one of the transmission interval patterns, wherein the control device references the [copy of the] table stored in the first storage device to identify the character string corresponding to the pattern identification information contained in the received beacon signal, and wherein the control device decrypts the received beacon signal by using the  (Corbalis: Figure 11). One would have been motivated to make such a combination in order to adhere to improve security and prevent spoofing or man in the middle attacks. (Corbalis: Paragraph 0086-0090).

Regarding claim 13, Yamamato et al combination discloses the wireless communication system according to claim 6, wherein the beacon signal does not contain an electronic signature for authentication. (see Melton: Abstract provides for the [pre-determined transmission interval] pattern being stored in the transmitter and receiver; Column 1, lines 1-12 provide for expected time interval patterns, which implies they're stored; Colum 3, lines 62-67 and Column 4, lines 1-25 teaches a receiver authenticating a transmitter by comparing actual pattern of received signal against expected patterns that are stored in memory; Further, they provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter. Hence, it teaches receiver authenticating transmitter by comparing actual pattern of received signal against expected pattern);)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US Patent Publication No. 20120057620 A1; hereinafter Yamamoto) in view of Melton et al (US Patent 6844816 B1; hereinafter, Melton) in view of Lee et al (US Patent Publication No. 20170223615 A1; hereinafter Lee) in view of Katz et al (US Patent 7693216 B1; hereinafter Katz) in view of Skillermark et al (US Patent Publication No. 20170223604 A1; hereinafter Skillermark) in view of Chalker (US Patent 9425954; hereinafter Chalker).
Regarding claim 8, the rejection of claims 1 is incorporate. Yamamoto teaches: 
The wireless communication system according to claim 1, wherein the information processing terminal further includes a display (Lee: Figure 1, entire figure; Figure 32a, elements 300-1, 300-3 and 200 provide for a display; Paragraph 0097 provides for a display at both the client side (information processing terminal) and the server side (beacon or master device of Yamamoto); Paragraph 00385 provides for announcement and a display);
wherein the [copy of the] table [and the table] stored in the first and second storage devices  each of the pieces of pattern identification information and character strings in association with each other; wherein the control device references the [copy of the] table stored in the first storage device to identify the character string corresponding to the pattern identification information contained in the received beacon signal (Yamamoto: Paragraph 0070 provides for a memory unit (second storage device; Paragraphs 0168 and 0171 provides for plurality of transmission interval patterns; Paragraph 0168 provides for fixed and unfixed cycle of transmission patterns; Paragraph 0116 provide for “a generation pattern of the random delay time period T3 of transmission of the second beacon signal may be shared by the beacon transmission radio communication device (Figure 2, element 30A) and the beacon reception radio communication device (Figure 3, element 40A)—implying predetermined common knowledge of the second beacon signal and T3 is also known as Reception Standby Time Period.”; 
Melton: Column 21, lines 30-62 and Column 7, lines 42-67 provides for “look up” tables and both the transmitter and receiver are configured to know or be able to determine the same time interval pattern; Colum 3, lines 62-67 and Column 4, lines 1-25 provide for the receiver can authenticate [transmitter/beacon] signals as being from a particular transmitter upon receiving as few as two consecutively transmitted signals at time intervals that vary according to the pattern that is known or determinable by both the receiver and the particular transmitter;
Note: Yamamoto: Paragraphs 0070, 0071, 0080 and 0081 provide for the similarities in the radios 30A (Figure 2, element 30A) and 40A (Figure 3, element 40A) and correspondingly, the storage devices located in these radios (second storage device and first storage device) which are not shown in the figures and explicitly mentioned in paragraphs 0070 and 0080; Also these structures have already been explained in the reasoning provided for the previous claim rejections as listed above).
Lee: Paragraphs 0137-0139 provide for saving unnecessary time, power and procedures by utilizing channel maps; Paragraph 0189 provides for Bluetooth Devices and the LE Profile includes Battery, Time and the like; Time corresponds to time information exchanging method—where time is also a character string associated with the pattern identification information of the modified table of Yamamoto in view of Melton in view of Lee in view of Katz in view of Skillermark; 
Katz: Abstract provides for “communicate a symbol between the transmitter and the receiver, according to a predefined encoding table which associates between a symbol and a unique time period”; Figure 5b provides for a look-up table corresponding to the pattern identification information (unique time period);
Skillermark: Paragraph 0053 provides for “an access beacon portion (also portion in short) comprises one access beacon segment and an indicator indicating that the access beacon portion refers to an access beacon sequence of the communication system. Thus, the indicator enables a potential receiver to determine that the access beacon sequence, and thus the access beacon packet therein included, refers to a specific system, e.g. a first system different from a second system.”; Paragraph 0063 provides for one-to-one correspondence between portions and frequencies (by way of a table, mapping etc.) or may refer to an identifier identifying an association information pre-stored within or accessible (e.g. retrievable from another device) by the entities ); Paragraph 0062 and Figure 2, element S10 provides for segmenting an access beacon sequence and “the use of a sequence is however not strictly necessary, as in fact the indicator may also be represented by a number (one or more bits) and/or string indicating whether the portion related to the first (or optionally the second or other) communication system.”—implying an association between the string and the pattern identification information); and  
(Resonant Cryptography) teaches, the control device outputs the identified character string to the display (Chalker: Figure 2, elements 100A, 102A, 104 and 106; Column 17, lines 34-50 provide for a simple additive cipher where the message is "Hello", which when converted into numbers by position in the alphabet is 8-4-12-12-15. The first 5 digits of the stream 102A taken at time T1, which are 1-9-7-1-6, become the key 104. … Bob 202B, having captured his own version of the key 104 from the stream 102A, can now decode the message by subtracting each of the key digits from each of the "letter" digits to get back the clear message "hello."—where the message “Hello” corresponds to the character string; Column 17, lines 64-67 and Column 18, lines 1-30 provide for “slightly more complex encryption scheme for Alice and Bob. … Now, it’s agreed that the sum of the beacon stream 102A and the radio stream 102B is the key … Now, more and more streams can be used to make the key increasingly complex even though both streams 102A, 102B are public. Even more security can be gained if Alice and Bob 202A, 202B used the secure crypto-resonator 100C and the private stream 102C.”); 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Radio Communication System and Communication Method of Yamamoto with the Authentication Techniques in a Communication System Using Spread Spectrum Techniques and Look-Up Table (Memory/Byte Table) of Melton with the Channel Configuration Map/Table of Lee with the Encoding Transmission Timing Configuration Katz with the Beacon Transmission Techniques of Skillermark with the Resonant Cryptography of Chalker such that, the control device outputs the identified character string to the display (Chalker: Figure 2, element 104). One would have been motivated to make such a combination in order to adhere to improve ease of communication as per standard practice in the industry. (Chalker: Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432